Citation Nr: 1604234	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for furuncles (claimed as cyst) to include as due to exposure to environmental hazards in the Southwest Asia Theater.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2014 remand instruction, the Veteran underwent a VA examination concerning the claimed furuncle condition.  The examiner noted a review of the Veteran's service treatment records, post service medical records, and the history provided by the Veteran.  The examiner opined that it was less likely than not that the furuncle/cyst was incurred in or related to active service.  On review of the claims file, the examiner observed that there was no evidence of treatment for a cyst until 2009, which was a treatment for an epidermal cyst of the jaw, and that the service treatment record showed no indication of a cyst condition.  

After a review of the record, the Board finds that the VA examination and opinion are inadequate as the rationale for the opinion was based on an incomplete factual basis.  Specifically, contrary to the examiner's statement, a review of the Veteran's service medical records shows that in July 1991, while he was on active duty, he was treated for cyst on the left side of the buttocks.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The contradictory findings renders the opinion inadequate.  

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner to determine the etiology any furuncle/cyst.  The examiner should review the claims folder and note that review in the report.  All indicated test should be conducted, and the report of any such studies should be incorporated in the report.  The examiner is asked to address the following.

(a)  Identify/diagnose any furuncle and/or cyst disorder that currently exists or that has existed during the appeal period (since 2006).

(b) The examiner should state whether it is as least as likely as not (50 percent probability or greater) that any identified furuncle/cyst disorder is related to active service, to include environmental hazards while serving in the Gulf War.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any identified furuncle/cyst disorder had its onset in service or is otherwise related to his active service, to include the in-service treatment for a cyst located on the left buttocks.  The examiner must consider the Veteran's statements regarding onset of the furuncle/cysts and continuity of symptomology.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




